Opinion issued October 27, 2005








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-05-00884-CV
____________

GARY S. GODWIN, Appellant

V.

JAMES H. (“JIM”) GODWIN AND LUTHER JACKSON LORD, Appellees




On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2003-36419




MEMORANDUM OPINION
          Appellant has filed an unopposed motion to dismiss his appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          The Clerk is directed to issue mandate within 10 days of the date of this
opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.